BUTLER, District Judge.
The finality of the order of deportation is settled by the case of Lem Aioon Sing v. U. S., 158 U. S. 538 [15 Sup. Ct. 967], unless the provisions of the statute on which it is founded, have been disregarded. The court there determined that the inspector’s decision is conclusive as respects all questions of fact involved, whether they relate to the jurisdiction, or other matter. The petitioner complains however that the statute was disregarded in that he was denied an appeal; and this complaint is well founded. Tlie denial was based on the fact that the case had been taken to the appellate tribunal by one of the board of inquiry.
it appeal's that the board, which consisted of four members, rendered a decision in the petitioner’s favor whereupon one of the members, who had dissented, appealed to the bureau at Washington, where the case ivas heard in the petitioner’s absence, and without his knowledge, and the decision there reversed and the order of deportation made and issued, on the representations, as the record states, of this individual. If the petitioner had been given notice and an opi>ortunity to defend, the situation would be materially different. As it is, his right to be heard by the bureau has been disregarded. That the decision of the board should have been reversed on the representations of a dissenting member, and the order issued without notice to the petitioner, is, to say the least, astonishing. The petitioner will be remanded, temporarily, and the final disposition of the habeas corpus ease postponed until there has been time afforded to allow tlie appeal and dispose of it as the statute provides for.
And afterwards, August 29, 1898, the court, being informed by tlie district attorney that the petitioner was awarded a rehearing by the board of inspectors. and was by its order permitted to land, discharges him from custody under the writ.